RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0453-19T2

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

         Plaintiff-Respondent,

v.

V.S.,

         Defendant-Appellant,

and

J.R.,

     Defendant.
_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF M.M.-C.,

     a Minor.
_____________________________

                   Argued telephonically June 17, 2020 –
                   Decided July 6, 2020

                   Before Judges Koblitz and Gilson.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Union County, Docket
            No. FG-20-0034-16.

            Mark Edward Kleiman, Designated Counsel, argued
            the cause for appellant (Joseph E. Krakora, Public
            Defender, attorney; Robyn A. Veasey, Deputy Public
            Defender, of counsel; Mark Edward Kleiman, on the
            briefs).

            Tara Beth LeFurge, Deputy Attorney General, argued
            the cause for respondent (Gurbir S. Grewal, Attorney
            General, attorney; Jane C. Schuster, Assistant Attorney
            General, of counsel; Tara Beth LeFurge, on the brief).

            Nancy P. Fratz, Assistant Deputy Public Defender,
            argued the cause for minor (Joseph E. Krakora, Public
            Defender, Law Guardian, attorney; Meredith Alexis
            Pollock, Deputy Public Defender, of counsel; Nancy P.
            Fratz, of counsel and on the brief).

PER CURIAM

      V.S. appeals from a September 9, 2019 order denying without prejudice

her Rule 4:50-1 application to vacate the March 2, 2017 termination of her

parental rights based on her voluntary surrender of her older daughter, M.M.-C.

(Maureen),1 who was born in 2012.          After a review of the circumstances,

including the recent developments brought to our attention by the parties, we



1
  Pursuant to Rule 1:38-3(d)(12), we use initials and fictitious names to protect
the privacy of the family.
                                                                        A-0453-19T2
                                       2
affirm substantially for the reasons articulated in Judge Richard C. Wischusen's

thorough opinion. We add only the following brief comments.

      We previously reviewed and affirmed the court's determination that V.S.

put Maureen, who has significant special needs, at risk by leaving her in the care

of a heroin addict not trained in attending to Maureen's medical needs. N.J. Div.

of Child Prot. & Permanency v. V.S., No. A-1006-14 (App. Div. Nov. 3, 2017)

(slip op. at 9).   We described in our unpublished opinion the unfortunate

situation of V.S. and Maureen:

                    V.S. has an extensive medical history, suffering
            from gallstones, polycystic ovary syndrome, scoliosis
            and sciatica. She also had gastric bypass surgery in
            2010. While V.S. was pregnant with Maureen, she was
            hit in the hand and neck by a drive-by shooter. Her best
            friend was also shot as well as her best-friend's sixteen-
            year-old son, who died. V.S. was prescribed various
            medications due to her medical conditions, which
            included post-traumatic stress disorder . . . caused by
            the shooting. She also used drugs at times without a
            prescription.

            Unrelated to the shooting, Maureen's birth was . . .
            premature. She has global developmental delays and
            chronic respiratory problems, requiring her to be on
            oxygen at all times, suctioned regularly to prevent
            suffocation by aspiration, and to be on a gastrostomy
            tube. Prior to Division [of Child Protection and
            Permanency] involvement, Maureen was receiving
            physical therapy services twice a week and special-
            education therapy once a week. V.S. became skilled at


                                                                         A-0453-19T2
                                        3
            caring for Maureen and engaged in drug treatment
            voluntarily.

            [Id., slip op. at 2-3.]

      Since our 2017 opinion, V.S. was convicted of second-degree robbery,

was unable to succeed in drug court, and was given a five-year term in prison.

V.S. sought to vacate the March 2017 termination of her parental rights based

on changed circumstances. Although legally still incarcerated, V.S. has been

housed at Millicent Fenwick House since January 2019 and, as of March 25,

2019, she is working at McDonalds and attending Passaic County Community

College. Her urine tests have been negative for drugs. She visits Maureen

monthly. V.R.'s earliest release date is July 2020.

      Maureen has no specific prospect for adoption now, although at the time

of Judge Wischusen's decision a medically trained person was interested in

adopting her. Judge Wischusen wisely left open the possibility that if Maureen

is not adopted and V.S. has proof that she is able to effectively parent Maureen,

V.S. can file a new motion seeking to vacate her voluntary surrender. That path

to reunification remains open.

      Affirmed.




                                                                        A-0453-19T2
                                       4